PER CURIAM.
The defendant, Stanley C. Miles, pleaded guilty to armed robbery, for which he was sentenced to serve thirty (30) years at hard labor in the State Penitentiary. La.R.S. 14:64. He appeals this conviction.
A plea of guilty waives all defects prior to that plea except those jurisdictional defects which appear on the face of the pleadings and proceedings. State v. Coats, 260 La. 64, 255 So.2d 75 (1971). The argument that undue delay destroyed the effectiveness and validity of the plea does not present a jurisdictional defect.
No bills of exceptions were reserved or perfected. On this appeal we are limited to a review of the pleadings and proceedings for discoverable error. La.C.Cr.P. art. 920(2). We find no error.
The conviction and sentence are affirmed.